DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5, 6, 11 and 12 are cancelled. Claims 4, 10, 13-21 are amended. Claim 1 is an independent claim. Claims 1-4, 7-10 and 13-22 are currently examined on the merits.
Allowable Claims
Claims 1-4, 7-10 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Mokoto et al (JP 2015127267 A, machine translation, “Mokoto”) teaches a SiC single crystal manufacturing apparatus, but does not teach, disclose or reasonably suggest that  “an inner wall surface of the at least one through-hole of the insulating material is coated with a first coating material which contains a heat-resistant metal carbide or a heat-resistant metal nitride, a surface of the top part on an inner side is coated with a second coating material containing a heat-resistant metal carbide or a heat-resistant metal nitride, and a surface of the top part on an outer side is coated with a third coating material containing a heat-resistant metal carbide or a heat-resistant metal nitride, wherein the surface of the top part on the inner side refers to a surface of the top part which faces the crystal growth vessel, and the surface of the top part on the outer side refers to a surface of the top part which is located on an opposite side to the crystal growth vessel” as recited in claim 1. Claims 2-4, 7-10 and 13-22 are allowable because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/           Primary Examiner, Art Unit 1714